May 17, 1%


Honorable Joe Resweber                   Opinion No. M- 76
County Attorney
Harris County Courthouse                 Re:   To what extent     may the Harris
Houston, Texas 77002                           County Commissioners Court
                                               regulate    the construction
                                               and location    of .,flre-fighting
                                               facilities    and equipment in-
                                               stalled    and operated by ,a
                                               water control and improvement
                                               district    or a fresh water
                                               supply district     when it is
                                               proposed to locate such
                                               facilities    and. equipment
                                               in the area1 confines of
Hear Mr. Resweber:                             Harris County roads.
            In recent letters to this office  you have requested         an
opinion   In regard to the above referenced  matter.
             The answer to this question is dependent upon whether
water control and Improvement dlstrlcts          or fresh water supply
districts    are authorized   to acquire and maintain fire-fighting
facilities    and equipment.     While this authority was granted to
such districts    by statutory    enactment (water control and improve-
ment districts    - Article   7880-1,    et seq., Vernon’s Civil Statutes);
e;zhs;;;;;,u       ply districts      - Article  7881;  et seq., Vernon’s
                 ? the Texas Supreme Court has held that those por-
t&s      of the &tutes     granting such authority      are unconstitutional
as regards water control and Improvement districts.
            “Section 52, Article  3, speclfles   that’
     water control and improvement districts      may
     Issue bonds for certain purposes.       The pur-
     poses,enumerated    do not include the right to
     purchase, own and operate fire engines, flre-
     fighting    equipment and appliances.

                           - 344 -
                                                                  .   I




Hon. Joe Resweber,    Page 2 (M-76)


             ‘Section 59(a), Article   16, the other
      constitutional   amendment involved here, contains
      no language which would support a holding that
      the people In enacting the amendment contemplated
      that a water control and Improvement district
      created for the purpose of conserving and develop-
      ing the natural resources     of the district   would
      have the power to provide fire-fighting       equipment
      and appliances   for a town within said district.
           “Both constitutional    amendmentsspecify    the
     circumstances   and purposes for which water control
     and Improvement districts     may be organized and the
     Legislature   is without power to add to or withdraw
     from the circumstances     and purposes specified.
           II Deason v. Orange County Water-Control      and
     &r&ement      Dlst. No. One, 151 Tex. 29, 35; 244
       . *     81,  t14 152.
           The Deason case was cited      with approval    In Harris


           The holding In the Deason case, supra, is equally
applicable  to fresh water supplydistricts.    Inasmuch as water
control and Improvement districts   and fresh water supply districts
do not have the authority to acquire and maintain fire-fighting
facilities  and equipment, the question as to the extent of the
authority  of the Harris County Commissioners Court to regulate
such dl8trictS as regards the construction   and location  of such
facilities  and equipment is not reached.
           The term “fire-fighting facilities, and equipment” as
used In the above holding Is limited to fire engines, fire
stations  and the necessary and usual equipment and appliances
therefor.
            Such districts  have the power to erect and operate a
sewage disposal   plant.   Parker v. San Jaclnto County Water Control
and Improvement District    No. 1 154 Tex. 15 2-W . . 2d 586 (1954)
Tfth    dltlt           ti  In puisuance to Iti express and implied           *
power:, d&&z t”A ?$ F!ter lines,       install     outlets for dispensing
water and other necessary appurtenances,         to be located within the
area1 confines of the county,roads,     the Commissioners Court may
require that the plans and specifications         relative  thereto,  be
submitted to the County Engineer prior to the construction           thereof.
Attorney General’s Opinion No, ~-56      (1967),     mailed to you on April
lo, 1967.
                           - 345 -
Hon. Joe ReSWeber, Page 3 (M-76)


                      SUMMARY
             Water control and Improvement districts     and
     fresh water supply districts     do not have the au-
     thority    to acquire and maintain fire-fighting
     facilities    and equipment and thus the question as
     to the extent of the authority     of the Harris County
     Commissioners Court to regulate such districts        as
     regards the construction    and location    of such
     facilities    and equipment Is not reached.      The
     laying of water lines and necessary appurtenances,
     in carrying out Its express and implied powers,
     within the area1 confine8 of county roads 18 con-
     trolled    by Attorney General's Opinion M-56 (1967).
                                    truly   yoursI




Prepared by Lewis E. Berry,   Jk.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Roger Tyler
Houghton Brownlee, Jr.
Pat Bailey
Milton Richardson
STAFF LEGALASSISTANT
A. J. Carubbl, Jr.




                         - 346 -